United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-420
Issued: May 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 6, 2006 appellant filed a timely appeal from an October 4, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration as untimely and insufficient to show clear evidence of error. As there is no merit
decision within one year of the filing of this appeal, the Board lacks jurisdiction to review the
merits of this case.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the October 4, 2006 nonmerit decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely and insufficient to show clear evidence of error.

1

20 C.F.R. § 501.3(d)(2).

FACTUAL HISTORY
On January 7, 2005 appellant, then a 52-year-old mail handler, filed an occupational
disease claim alleging that she sustained a right foot condition causally related to factors of her
federal employment. She attributed her condition to standing on concrete floors at work.
By decision dated February 17, 2005, the Office denied appellant’s claim on the basis
that the medical evidence was insufficient to establish that her medical condition was causally
related to the accepted work factors. The Office noted that Dr. Mark Goldstein, an osteopath,
opined in a report dated January 19, 2005 that appellant’s bunion and right plantar metatarsal
condition were unrelated to her employment.
On May 15, 2005 appellant requested reconsideration. She resubmitted Dr. Goldstein’s
January 19, 2005 report. In a decision dated June 7, 2005, the Office denied appellant’s request
for reconsideration on the grounds that the evidence submitted was insufficient to warrant
reopening her case for merit review under 5 U.S.C. § 8128.
On April 28, 2006 appellant again requested reconsideration. She submitted disability
certificates from Dr. A.B. Pena dated July 7, 2005 to February 1, 2006.2 Dr. Pena described
appellant’s work restrictions. Appellant further submitted reports dated August 2005 from a
physical therapist and an April 2006 report from an acupuncturist. In a report dated March 13,
2006, Dr. Michael P. Acord, a Board-certified physiatrist, noted that he had discussed appellant’s
condition with Dr. Brian Sturz, a podiatrist.3 He found that appellant had “an untreatable
neuropathy within the feet, which is most likely related to extended walking or standing on
concrete floors.” Dr. Acord agreed with Dr. Sturz’s recommendation that she perform sedentary
employment. On December 30, 2005 he noted that appellant had not improved following
acupuncture. In a progress report dated February 8, 2006, Dr. Acord interpreted that nerve
conduction studies as showing an “entrapment somewhere in the region of the calf or below on
the right.”
By decision dated October 4, 2006, the Office denied appellant’s request for
reconsideration as it was untimely and insufficient to establish clear evidence of error.4 The
Office found that the newly submitted evidence was insufficient to show error in the prior
decision.

2

Dr. Pena’s medical specialty is not apparent.

3

Appellant indicated that she was submitting medical evidence from Dr. Sturz. The record, however, does not
contain a report from Dr. Sturz.
4

The Office noted that she had not specifically described the factors of employment to which she attributed her
condition or submitted copies of medical records regarding her right foot surgery in 2002.

2

LEGAL PRECEDENT
The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.5
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.6 When an application for review is
untimely, the Office undertakes a limited review to determine whether the application presents
clear evidence that the Office’s final merit decision was in error.7 Office procedures state that
the Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607, if the claimant’s application for review shows “clear
evidence of error” on the part of the Office.8 In this regard, the Office will limit its focus to a
review of how the newly submitted evidence bears on the prior evidence of record.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.11
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. Office’s procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.12 A right to reconsideration
5

5 U.S.C. §§ 8101-8193.

6

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

7

Veletta C. Coleman, 48 ECAB 367 (1997).

8

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: “[The Office] will consider an
untimely application for reconsideration only if the application demonstrates clear evidence of error on the part of
[it] in its most recent decision. The application must establish, on its face, that such decision was erroneous.”
20 C.F.R. § 10.607(b).
9

See Nelson T. Thompson, 43 ECAB 919 (1992).

10

Dorletha Coleman, 55 ECAB 143 (2003); Leon J. Modrowski, 55 ECAB 196 (2004).

11

Id.

12

20 C.F.R. § 10.607(a).

3

within one year also accompanies any subsequent merit decision on the issues.13 The Office
issued its last merit decision in this case on February 17, 2005. As appellant’s April 28, 2006
request for reconsideration was submitted more than one year after the February 17, 2005
decision, it was untimely. Consequently, she must demonstrate clear evidence of error by the
Office in denying her claim for compensation.14
Appellant submitted disability certificates dated 2005 and 2006 from Dr. Pena, who
described her work limitations. Dr. Pena, however, did not address the cause of the work
restrictions and thus his disability certificates fail to show clear evidence of error.15
Appellant further submitted reports from a physical therapist and an acupuncturist.
Section 8101(2) of the Act provides that the term “physician” includes surgeons, podiatrist,
dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within
the scope of their practice as defined by State law.16 Lay individuals such as physical therapist
and acupuncturists are not “physicians” as defined under the Act and thus their reports do not
constitute competent medical evidence.17
In a report dated March 13, 2006, Dr. Acord opined that appellant had neuropathy of the
feet “most likely related to extended walking or standing on concrete floors.” His finding that
appellant’s bilateral foot neuropathy was “most likely” due to walking and standing on concrete
floors is speculative in nature and thus of little probative value.18 In a progress report dated
December 30, 2005, Dr. Acord noted that appellant had not improved after a few acupuncture
treatments. On February 8, 2006 he found that nerve conduction studies showed an entrapment
from the calf or below on the right side. Dr. Acord did not, however, address causation in his
December 30, 2005 and February 8, 2006 progress reports and thus his opinion is of little
probative value.19
The evidence submitted in support of appellant’s untimely reconsideration request is
insufficient to establish clear evidence of error. In order to establish clear evidence of error, the
evidence submitted must be of sufficient probative value to prima facie shift the weight of
evidence in favor of the claimant and raise a substantial question as to the correctness of the

13

Robert F. Stone, 57 ECAB ___ (Docket No. 04-1451, issued December 22, 2005).

14

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB ___ (Docket No. 05-1637, issued October 18, 2005).

15

The Board has held that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of diminished probative value on the issue of causal relationship. Conrad Hightower, 54 ECAB
796 (2003).
16

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005).

17

See David P. Sawchuk, 57 ECAB ___ (Docket No. 05-1635, issued January 13, 2006).

18

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

19

JaJa K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship).

4

Office’s decision.20 The evidence appellant submitted on reconsideration fails to meet this
standard.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration as
it was untimely and insufficient to show clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 4, 2006 is affirmed.
Issued: May 31, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

See Pasquale C. D’Arco, 54 ECAB 560 (2003).

5

